Citation Nr: 1524502	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral restless legs syndrome.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a compensable initial disability rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May through December of 1988, January through July of 1991, January through December of 2003, and January 2007 through May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for hypertension, effective July 31, 2009 with a noncompensable (zero percent) initial disability rating, and denied service connection for claimed left knee disorder, low back disorder, bilateral restless leg syndrome, and sleep apnea.  The Veteran has perfected a timely appeal in which he challenges the foregoing denials and the initial disability rating assigned for his hypertension.

Testimony was received from the Veteran during a June 2014 video conference hearing.  A transcript of that testimony is associated with the claims file.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's complete service treatment records are unavailable.  In such cases, the Board is under a heightened obligation to explain its findings and to carefully consider application of the so-called "benefit-of-the-doubt rule."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the "benefit-of-the-doubt rule", when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and find in his or her favor as to that issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  The Board admonishes, however, that the unavailability of service records does not lower the legal standard for proving a case of service connection; rather, it simply increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In support of his claims for service connection for a left knee disorder, a low back disorder, restless leg syndrome, and sleep apnea, the Veteran testified credibly during his Board hearing that he has experienced symptoms associated with those claimed disorders since his periods of active duty service.  Concerning sleep apnea and restless leg syndrome, the Veteran's assertions are supported by buddy statements received in September 2009 which both attest that the Veteran exhibited symptoms of snoring, pauses in his breath during sleep, gasping for air in his sleep, twitching and kicking, and general inability to keep his legs still during lengthy meetings during his service in Iraq during his period of service from January 2007 through March 2008.  Although the Veteran's complete service treatment records are unavailable, the Board notes that private treatment records in the claims file from Dr. D.C. at Baton Rouge Family Medical Center, which date from February 2001 through September 2009, are contemporaneous with parts of his active duty service.  Indeed, those records document complaints of sleep problems, snoring, and apnea since 2004.  Those same records also document complaints of restless legs beginning in January 2006.  Finally, and in relation to the Veteran's claimed low back and left knee disorder, private records from Dr. D.C. and Dr. K.P.M. both document complaints of low back pain and left knee pain in September 2009, a little more than a year after the Veteran's most recent period of active duty service.  Indeed, x-rays of the thoracolumbar spine taken at that time reveal slight narrowing and degenerative changes at L5-6.

In all, the foregoing buddy statements and medical evidence tends to support the Veteran's credible testimony that he has experienced ongoing pain symptoms in his back and left knee, sleep problems, and restless legs dating back to his period of active duty service.  Affording the Veteran the benefit of the doubt and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran has experienced ongoing snoring, apnea, restlessness in the legs, back pain, and left knee pain since his period of active duty service from January 2007 through May 2008.

Subject to the above, the Board observes that the evidence does not contain any opinions relating the Veteran's low back degeneration, left knee problems, and restless leg syndrome to his active duty service.  Similarly, despite the reported sleep-related symptoms, there is no indication in the record that the Veteran has undergone a formal sleep study to determine whether he has sleep apnea.  Despite the foregoing, the Veteran has yet to be afforded VA examinations of his claimed low back disorder, left knee disorder, restless leg syndrome, and sleep apnea to confirm diagnoses relative to those claimed disorders, and, whether the diagnosed disorders are related in any way to the Veteran's active duty service.  The Veteran should be arranged to undergo such examinations at this time.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's service-connected hypertension, the Veteran was most recently afforded a VA examination in March 2010.  During his June 2014 Board hearing, he testified that his hypertension has worsened overall since that examination.  In view of that testimony, and as it has been more than five years since the Veteran's last hypertension examination, the Veteran should also be arranged to undergo a new VA examination of his hypertension to ascertain its current severity, all associated symptoms and manifestations, and the degree of any functional or occupational impairment caused by his hypertension.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back, left knee, restless legs, sleep apnea, and/or hypertension since September 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a left knee disorder, a low back disorder, bilateral restless leg syndrome, and sleep apnea, and for a compensable initial disability rating for hypertension.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his left knee, low back, restless leg syndrome, sleep apnea, and hypertension.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back, left knee, restless legs, sleep apnea, and/or hypertension since September 2009.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, of the Veteran's low back and left knee to determine the nature of any back or left knee disorders, and, whether such disorders are related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran has experienced chronic back pain and left knee pain dating back to his active duty service.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide diagnoses pertinent to the back and left knee.  The examiner should also provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorders in the back and/or left knee was sustained during his active duty service, or, resulted from an injury, illness, or event sustained during that period of service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and the Veteran's statements and hearing testimony.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his claimed restless leg syndrome, and, whether the diagnosed disorder is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran has experienced chronic symptoms of restlessness, twitching, kicking, tingling, and burning in his legs dating back to his active duty service.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide a diagnosis pertinent to the claimed restless leg syndrome.  The examiner should also provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder was sustained during his active duty service, or, resulted from an injury, illness, or event sustained during that period of service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, buddy statements, and the Veteran's statements and hearing testimony.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

5.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his claimed sleep apnea, and, whether the diagnosed disorder is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran has experienced chronic snoring, interrupted breathing, and daytime fatigue dating back to his active duty service.

An interview of the Veteran, a polysomnogram sleep study, and all other tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide a diagnosis pertinent to the claimed sleep apnea.  The examiner should also provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder was sustained during his active duty service, or, resulted from an injury, illness, or event sustained during that period of service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, buddy statements, and the Veteran's statements and hearing testimony.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

6.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current severity of his hypertension.  The entire claims file must be made available to the VA examiner and the examiner must review the entire claims file in conjunction with the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should identify all symptoms and manifestations associated with the Veteran's hypertension.  The examiner should also identify any functional and/or occupational impairment that is attributable to the Veteran's hypertension.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

7.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

8.  After completion of the above development, the Veteran's claims for service connection for a left knee disorder, a low back disorder, bilateral restless leg syndrome, and sleep apnea, and for a compensable initial disability rating for hypertension should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




